Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                          SCWC-XX-XXXXXXX             04-DEC-2019
                                                      01:58 PM
            IN THE SUPREME COURT OF THE STATE OF HAWAII


        DANIEL M. SANDOMIRE; KATY YEN-JU CHEN; TRUDI MELOHN,
      individually and as Co-Trustee under the William Charles
          Melohn III Revocable Trust dated June 4, 2010 and
      Co-Trustee under the Trudi Melohn Revocable Trust dated
            June 4, 2010; and WILLIAM CHARLES MELOHN III,
      individually and as Co-Trustee under the William Charles
          Melohn III Revocable Trust dated June 4, 2010 and
      Co-Trustee under the Trudi Melohn Revocable Trust dated
           June 4, 2010, Petitioners/Plaintiffs-Appellees,

                                 vs.

             DAVID EDWARD BROWN and LANHUA KAO BROWN,
                Respondents/Defendants-Appellants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 15-1-2267)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioners/Plaintiffs-Appellees Application for Writ
 of Certiorari, filed on October 11, 2019, is hereby rejected.
           DATED: Honolulu, Hawaii, December 4, 2019.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson